DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-5 and 7-9 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.

Regarding claim 1, it is unclear how “permeability” is measured.  Since the values would be expected to depend on the methods used and since other methods could be used, the claims are indefinite since the values may not be intrinsic to the article, but rather a function of the method as well, which may not be claimed.  Further, permeability is known to be temperature dependent, and no temperature is specified in the claim, nor specification.

Regarding claim 8, 
Regarding claim 9, it is unclear how “the average grain size” is measured.  Since the values would be expected to depend on the methods (including sample size, location and magnification), and since other methods could be used, the claims are indefinite since the values may not be intrinsic to the article, but rather a function of the method as well, which may not be claimed.  

Further regarding claim 9, it is unclear from which surfaces the “center” is measured, rendering the claim and measurement indefinite.

Further regarding claim 9, claim 9 recites the limitation "the cut plane" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claims 2-5 and 7, claims 2-5 and 7 are rejected for their incorporation of the above due to their dependencies on claim 1.

Further regarding claims 8-9, claims 8-9 are further rejected for their incorporation of the above due to their dependencies on claim 1.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-5, 7 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hayashi et al. (JPH 07113144A, machine translation of record in the Requirement for Restriction/Election of May 03, 2021; Tables referenced from original JPH 07113144A, of record in the IDS dated May 20, 2020), hereinafter Hayashi.

Regarding claims 1-4, and 8, Hayashi teaches a non-magnetic austenitic stainless steel (Abstract) with excellent corrosion resistance (Pg. 4 [4]), a permeability of less than 1.05 (Abstract; the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I)), in particular example stainless steel of the invention ([0018]) with a composition by weight percent (Abstract) of 0.072 C, 0.58 Si, 1.80 Mn, 11.5 Ni, 18.7 Cr, 0.19 N, 0.10 Mo and 0.17 Cu, and no B (Table 1 B3; a prior art specific example within the claimed range anticipates the range, MPEP 2131.03 I) permeability of 1.0120 (Table 3 B3; Pg. 7 [1]; a prior art specific example within the claimed range anticipates the range, MPEP 2131.03 I), and equation 1 for example B3 calculates to 11.5>9.8, which meets the requirement of claim 1 (a prior art specific example within the claimed range anticipates the range, MPEP 2131.03 I) and this calculates to a calculated pitting resistance equivalent number (PREN) (equation 3) of 23.5, which meets the requirement of equation 3 (a prior art specific example within the claimed range anticipates the range, MPEP 2131.03 I).

Regarding claim 5, Hayashi teaches claim limitation of claims 1-4 as discussed above, particularly a composition by weight percent (Abstract) of 0.072 C, 0.58 Si, 1.80 Mn, 11.5 Ni, 18.7 Cr, 0.19 N, 0.10 Mo and 0.17 Cu, and no B  (Table 1 B3; a prior art specific example within the claimed range anticipates the range, MPEP 2131.03 I), this calculates to a calculated delta ferrite fraction (equation 2) of -11.2, which meets the requirement of claim 5 (a prior art specific example within the claimed range anticipates the range, MPEP 2131.03 I).

Regarding claim 7, Hayashi teaches claim limitation of claims 1-5, as discussed above, particularly a composition by weight percent (Abstract) of 0.072 C, 0.58 Si, 1.80 Mn, 11.5 Ni, 18.7 Cr, 0.19 N, 0.10 Mo and 0.17 Cu, and no B  (Table 1 B3; a prior art specific example within the claimed range anticipates the range, MPEP 2131.03 I), this calculates to a calculated sigma .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 4, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Matsubayashi et al. (US 2015/0376729 A1), hereinafter Matsubayashi, originally of record in the Non-Final Rejection dated September 03, 2021.

Regarding claims 1, 4, 8 and 9, Matsubayashi teaches a non-magnetic stainless steel ([0019]) that is austenitic ([0030]), with corrosion resistance ([0040]) with a permeability of 1.0100µ or less ([0014]; in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I)), with an average crystal grain diameter in microns of ~0.1-6 (Fig. 3; in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I)) and a composition by mass as shown in the table below.
Element
Cl. 1 & 4 (wt.%)
Matsubayashi ([0014]) (mass%)
Rationale to optimize
C
≤ 0.05
Pref. 0.02-0.09
([0037]), added to stabilize austenitic phase and enhance working strength, limited to avoid deterioration of corrosion resistance

≤ 1.0
0.30-3.00
([0038]), added to enhance strength, limited to avoid increasing magnetic permeability after cold working (which negates nonmagnetism)
Mn
0.5-2.0
2.0-9.0
([0039]), added to stabilize austenite and suppress increase of magnetic permeability due to cold working; limited to avoid deteriorating low temperature toughness
Cr
16-24
Pref. 16.0-20.0 
([0040]), added for corrosion resistance, limited to avoid inhibition of maintaining nonmagnetisim
Ni
10-16
Pref. 7.0-14.0
([0041]), added to stabilize austenitic phase, limited to avoid lowering strength enhancement effect of cold rolling
N
≤ 0.2
Pref. 0.02-0.30
([0042]), added to enhance strength and stabilize the austenitic phase, limited to avoid not obtaining a good condition casted slab
Mo
0-4.0%
Pref: 0-2.5%
([0043]), added to enhance corrosion resistance and enhance work hardening; limited to maintain nonmagnetism
Fe & inevitable impurities
remainder
balance
N/A (remainder/balance)

*in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I))
	
Further, within the above ranges for the composition, where the lowest overlap values of Cr, Si, Mn, C and N are chosen, most of the overlapping range (10.6-14.0) of Ni meets the equation required in claim 1, and for upper overlap values, even more of the overlapping range (10.3-14.0) of Ni meets the equation ([0014]; in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I)). Similarly, where the average overlap values of Cr, Si, Mo, N and Mn are chosen, the values meet the requirements of equation 3 at 24 (0014]; in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I)).  

Response to Arguments
Applicant’s claim amendments filed December 03, 2021with respect to 35 U.S.C. 112(b) rejections regarding "excellent" and "the stainless steel" have been fully considered and are persuasive.  The to 35 U.S.C. 112(b) rejections regarding "excellent" and "the stainless steel" of September 03, 2021 has been withdrawn. 

Applicant's arguments filed December 03, 2021 have been fully considered but they are not persuasive regarding the 35 U.S.C. 112(b) rejections of grain size and permeability.  Applicant’s amendment for grain size is further indefinite to the location of center and remains .

Applicant's arguments filed December 03, 2021 have been fully considered but they are not persuasive regarding the 35 U.S.C.102(a)(1) rejections.  Applicant alleges Hayashi does not teach a corrosion resistant austenitic stainless steel, this is not persuasive as Hayashi teaches a non-magnetic austenitic stainless steel (Abstract) with excellent corrosion resistance (Pg. 4 [4]).  
The argument to the technical idea of corrosion resistance control in equation 3 is not persuasive as a “reference may be directed to an entirely different problem than the one addressed by the inventor, or may be from an entirely different field of endeavor than that of the claimed invention, yet the reference is still anticipatory if it explicitly or inherently discloses every limitation recited in the claims” (MPEP 2131.05). In Hayashi example B3 clearly meets equation 3, regardless of the intent of setting the compositional values.  Applicant further alleges unexpected results, however, the results are not shown to be a direct correlation between equation 3 and corrosion resistance, therefore this is not persuasive.

Applicant's arguments filed December 03, 2021 have been fully considered but they are not persuasive regarding the 35 U.S.C.103 rejections.   Applicant alleges Matsubayashi does not teach a corrosion resistant austenitic stainless steel, this is not persuasive as Matsubayashi teaches a non-magnetic stainless steel ([0019]) that is austenitic ([0030]), with corrosion resistance ([0040]).   The argument to the technical idea of corrosion resistance control in equation 3 is not persuasive as a “reference may be directed to an entirely different problem than the one addressed by the inventor, or may be from an entirely different field of endeavor .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE CHRISTY whose telephone number is (303)297-4363. The examiner can normally be reached Monday-Thursday, 6:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.A.C./Examiner, Art Unit 1784                                                                                                                                                                                                        


/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784